Citation Nr: 0812804	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for status post L4-5 and 
L5-S1 anterior interbody fusion with chronic low back pain.

2. Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.

3. Entitlement to a rating in excess of 30 percent for 
service-connected coronary artery disease.


WITNESSES AT HEARING ON APPEAL

The veteran and his agent


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1955 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007.  A transcript of the hearing is associated with the 
claims file.  

While the appeal was pending, a November 2006 Decision Review 
Officer decision denied a rating in excess of 10 percent for 
hypertension with mild coronary artery disease, but assigned 
a separate rating of 30 percent for coronary artery disease, 
effective January 26, 2004.  However, although the veteran 
has been assigned an additional 30 percent rating for his 
cardiovascular disability, it is still less than the maximum 
benefit available; therefore, his appeal is still pending.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2008, the veteran submitted a motion to the Board 
to remove J. L. as his representative with regard to his 
claims before VA.  38 C.F.R. §§ 20.607, 20.1304 (2007).  The 
motion was granted in April 2008.  The veteran has not 
appointed another representative with regard to his claims.  

In March 2007, the veteran filed a claim for Meuniere's 
disease, as secondary to his service-connected bilateral 
hearing loss and tinnitus.  No rating decision has been 
issued on this claim.  Accordingly, the Board refers this 
claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hypertension and coronary 
artery disease are more severe than contemplated under the 
currently assigned ratings.  Thus, he argues that ratings in 
excess of 10 percent for hypertension and 30 percent for a 
coronary artery disease are warranted.  With regard to his 
back disorder, the veteran contends that the heavy lifting he 
was required to do as an aircraft mechanic in service 
resulted in his current back disorder.  The Board determines 
that a remand is required for further development of the 
record. 

Initially, the Board notes that there are outstanding, 
relevant records that VA must attempt to obtain prior to 
further adjudication. At his hearing, the veteran indicated 
that he had seen his cardiologist, Dr. M. K., two months 
before the hearing.  The most recent records relevant to 
cardiovascular treatment are dated in June 2005.  
Additionally, the veteran has reported that he had been 
hospitalized for almost a week and put in traction for his 
back at Eglin AFB Hospital in August 1983.  Records of this 
hospitalization are not associated with the claims file.  
Therefore, the Board finds a remand necessary to allow VA 
opportunity to obtain these outstanding, relevant records. 

With regard to his back disorder, the Board notes that the 
veteran has argued that the same in-service heavy lifting 
that resulted in documented bilateral hernias, caused injury 
to his back.  At his hearing, he and his agent testified to 
the verbal opinions of two private physicians, Dr. C. K. and 
Dr. V., as to a relationship between his current back 
disorder and his 20 years of active service as an aircraft 
mechanic.  Testimony reflected that both physicians indicated 
that the veteran's duties over that period of time could have 
caused trauma or injury to his back.  Although the veteran 
was afforded a VA examination with regard to his back 
disorder in October 2006, the Board determines that such 
evidence is enough indication of a possible in-service injury 
to the veteran's back to require a remand in order to afford 
the veteran another VA examination to ascertain the nature 
and etiology of his current back disorder.

Accordingly, the case is REMANDED for the following action:

1.	Request records of the veteran's 1983 
hospitalization for his back disorder 
from Eglin AFB Hospital.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file.

2.	Send the veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA to complete with 
regard to outstanding records of Dr. M. 
K. from both his Fort Walton Beach and 
Crestview, Florida offices.  The 
veteran should also be asked to 
identify and authorize release of any 
additional, relevant private treatment 
records that he has not previously 
identified.  All requests for records 
and responses, positive and negative, 
should be associated with the claims 
file. 

3.	Once all available, relevant records 
have been obtained, the veteran should 
be scheduled for another VA examination 
to determine the nature and etiology of 
his current back disorder.  The claims 
file, to include all additional 
evidence and a copy of this remand, 
should be made available to the 
examiner for review, and the report 
should reflect that such review 
occurred.  All necessary tests and 
evaluations should be performed.  After 
all clinical and documentary 
examination is complete, the examiner 
should respond to the following 
question:

Is it at least as likely as not (50% or 
greater probability) that the veteran's 
current back disorder is the result of 
an in-service incident or injury?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims should be readjudicated, to 
include all evidence received since the 
November 2006 supplemental statement of 
the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



